Title: To Thomas Jefferson from John Mercer, 18 May 1807
From: Mercer, John
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Fredericksburg. May—18th. 1807.
                        
                        This morning I received the enclosed papers, and a Letter from mr. Skipwith, in which he says, “The President
                            and his Majesty the Emperor, I am persuaded, will save me from becoming a victim to malice and intrigue. My great
                            difficulty continues to be to get my history to their ears.” 
                  I have the honor to be with great Respect, Sir, your obt.
                            Servt.
                        
                            John Mercer.
                        
                    